Citation Nr: 1414364	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-31 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, and schizophrenia.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to June 1994 and from April 1995 to February 1996.  He also served from November 1999 to April 2005; however, he was discharged from that service due to bad conduct.
This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied the Veteran's claim for service connection for an acquired psychiatric disorder.
The Veteran provided testimony before the undersigned Veterans Law Judge via videoconference in September 2012, and a copy of the hearing transcript is of record.
In a December 2012 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  The VA Appeals Management Center (AMC) continued the previous denial in a February 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.
Finally, the Board notes that there is an electronic claims file (Virtual VA and VBMS) in addition to the paper claims file.  A review of Virtual VA and VBMS does not reveal any additional evidence pertinent to the claim on appeal.


FINDING OF FACT

A psychiatric disability, including PTSD did not have its clinical onset in service and is not otherwise related to active duty; a psychosis was not exhibited within the first post service year.  


CONCLUSION OF LAW

A psychiatric disability, including PTSD was not incurred or aggravated in service, and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, an April 2010 letter notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's service treatment records and VA medical records are in the claims file.  The Veteran identified relevant outstanding private treatment records at the September 2012 Board hearing, and was provided 30 additional days to submit them to the Board for consideration.  However, he failed to submit additional evidence and a Supplemental Statement of the Case (SSOC) was issued in February 2013 based on the evidence of record.  In addition, the Veteran submitted a waiver after the SSOC was issued indicating that he does not have any additional evidence regarding his appeal.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran contends that he was not provided with an appropriate examination. 

Pursuant to the December 2012 Board Remand, the Veteran was afforded a VA examination in December 2012.  The examination report reflects that the VA examiner thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and provided an opinion that appears to be consistent with the remainder of the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). The Board therefore concludes that the December 2012 VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim...must be considered prejudicial.")).  Accordingly, the Board may proceed with appellate review.

II.  Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Additionally, if a veteran served for 90 days or more, psychoses will be presumptively service-connected if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of the disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) (2012); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-service stressor varies depending on whether a veteran was engaged in combat with the enemy.  When the claimed stressor is related to combat service, corroborating evidence is not required.  38 C.F.R. § 3.304(f)(2).

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this include rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 397-399 (1998) (credible evidence is not limited to service department records and can be obtained from any source).  The Manual also notes that since personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id. 

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See 38 C.F.R. § 3.304(f)(3) .

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2013), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

III. Facts

The Veteran contends that he has a current psychiatric disorder that originated in service.  Specifically, he contends that 3 triggering events during service-being denied leave to attend his roommate's funeral, being physically assaulted by a fellow soldier, and racial discrimination including a lack of promotion and mistreatment from peers-caused his current psychiatric disorder.

Service treatment records (STRs) are negative for any complaints of or treatment for psychiatric problems, nor do they contain any documentation of his reported stressors.  A mental status evaluation (MSE) performed in-January 1996 noted that the Veteran exhibited normal behavior and thought content, clear thinking process, unremarkable mood or affect, good memory, and was fully alert and oriented.  

Post-service, the Veteran first sought mental health treatment from the VA in October 2009.  The Veteran stated that he had not sought mental health treatment prior to this but mentioned a 2 to 3 day psychiatric hospitalization a few years prior.  He stated that he gets anxious and depressed but never sees anyone.  MSE revealed that the Veteran: was slightly guarded, pleasant, cooperative, calm, a poor historian, and oriented times 3; had a slightly flat affect/mood, no suicidal or homicidal ideation, no delusions or hallucinations, and fair judgment/insight.  He reported experiencing emotional abuse while in the military, as well as military sexual trauma (a peer watching him take a shower).  He denied a history of psychiatric problems.  He acknowledged feeling depressed, but finds his religion to be there for him.  The examiner assessed depressive disorder, NOS, and assigned a GAF of 50.

At a January 2010 VA psychological evaluation, the Veteran stated that his depression began during basic training and has continued to the present.  He also reported having an anxiety attack while on a submarine during his first period of service.  The examiner noted that the Veteran has an extensive history of persecutory and religious delusions accompanied by hallucinations that have been present since at least 2003, though likely much earlier.  He also exhibited strained logic and disorganized thought processes.  

During treatment in February 2010, the Veteran discussed several grievances regarding the military, including a lack of promotions, there being only 2 or 3 black guys like him, and people talking about him.  He also stated that he experienced an anxiety attack on his first deployment on a submarine.  MSE revealed the Veteran to have an intense expression, sometimes angry and sometimes rapturous, an illogical thought process, tangential, religiously oriented, with spiritual hallucinations, but no auditory hallucinations.  He was alert and oriented times 3.  His insight was nonexistent into his illness and judgment was questionable.  He had passive suicidal ideation.  

On follow up, the Veteran stated that he gets depressed on and off thinking about all the wrongs done to him, and that before joining the Marines his life was very good.  The examiner noted that the Veteran initially appeared very anxious.  

A March 2010 mental health progress note assessed schizophrenic paranoia and depressive disorder and assigned a GAF of 52.  The examiner also noted that the Veteran has symptoms of anxiety, depression, low self-esteem, and psychosis.

During treatment in May 2010, the Veteran denied any mood or mental health concerns of significance and reported being very upbeat.  MSE revealed that the Veteran was not distressed; he was attentive, polite, and cooperative; he was not a current risk for suicidal or homicidal ideation; and he was oriented times 3.

A psychiatry note from May 2010 reflects that the Veteran was unaware of his diagnosis of schizophrenia and the resultant treatment implications.  The diagnosis was schizophrenia vs. schizoaffective disorder, and rule out mood and anxiety disorders.  

In June 2010, the Veteran told his social worker that he believed he had PTSD from an incident in the Navy in 1991 on a submarine.  The social worker stated that the Veteran was not found to have PTSD after testing, but rather a thought disorder, likely mood or anxiety.  

During VA treatment in July 2010, the examiner noted that the Veteran seemed to accept that schizophrenia was his primary mental health diagnosis and not PTSD.  MSE revealed that the Veteran did not have suicidal or homicidal ideation, was oriented times 3, and anxious.  

The file also includes lay statements in support of the Veteran's claim, including one from the Veteran's pastor who stated that he believed the Veteran suffered from PTSD, one from the Veteran's friend, who states that he has witnessed the Veteran suffer from depression and anxiety since 2006, and one from the Veteran's sister, who stated that, due to the Veteran's 3 military stressors, is no longer the same person and is now depressed.  

During the Veteran's September 2012 videoconference hearing, the Veteran testified regarding his military stressors:  the funeral incident; the military's general exclusion and discrimination of the Veteran; and a physical assault.  Regarding the physical assault, he stated that he did not go to the medic, but that he talked to the chiefs and the assailant never received any discipline.

Pursuant to the Board's Remand, the Veteran was afforded a VA examination in 
December 2012.  The Veteran reported a depressed mood and chronic sleep impairment.  MSE revealed gross impairment in thought process or communication; persistent delusions or hallucinations; and feelings of hopelessness.  Psychological testing revealed moderate emotional distress; individuals with similar profiles demonstrate severe cognitive disturbance, unusual perceptions, illogical thought processes, and bizarre mentation.  They are suspicious and distrustful of others, and tend to feel discouraged, demoralized, and pessimistic.  They may feel overwhelmed by stress.  They tend to be passive and have difficulty mustering the energy necessary to get things done.

The examiner opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-IV.  The examiner diagnosed schizophrenia, paranoid type, and opined that it is less likely than not that his schizophrenia is related to his military service.  It was commented that the credibility of the Veteran's self-report was substantially diminished due to his altered mental status.  The examiner noted that the Veteran described one Criterion A stressor, but could not determine without resort to mere speculation whether this event actually occurred or any resulting psychiatric symptoms associated due to the Veteran's altered mental status and the lack of documentation of psychiatric symptoms in the Veteran's STRs.

IV.  Analysis

As an initial matter, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 38 U.S.C.A. § 1110 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The law specifically limits entitlement to service connection to cases where disease or injury has resulted in disability.  38 U.S.C.A. § 1110.  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

The weight of the evidence in this case shows no current diagnosis of PTSD.  In this regard, the Board has considered the lay statements from the Veteran and his pastor in support of a claim for PTSD.  The Board recognizes that the Veteran is competent to relate symptoms of mental illness to the degree that they are what he actually experiences.  Layno, 6 Vet. App. at 469-71; 38 C.F.R. § 3.159(a)(2).  However, the Veteran and his pastor are not competent to state that the Veteran has a particular psychiatric disability because such disabilities do not necessarily have "unique and readily identifiable features."  Barr, 21 Vet. App. at 307.  

In contrast, the Veteran's treatment providers have consistently stated that the Veteran does not have PTSD.  Additionally, after extensive psychiatric testing, the December 2012 VA examiner found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-IV.  With the absence of a current diagnosis, the evidence cannot establish a causal connection between the claimed disability and service.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the claim for service connection to PTSD must be denied.

Next, the Board finds that, due to a lack of a verified in-service stressor, the Veteran is not entitled to service connection for his diagnosis of schizophrenia.  The Board notes that the Veteran is competent to report his stressors, including that he was assaulted physically during service because such alleged incidents are factual in nature and would be within his realm of personal experience.  See Barr, 21 Vet. App. at 307.  The Board has also considered the lay statement of the Veteran's sister, who also described the Veteran's alleged stressors.

However, VA adjudicators must determine whether competent evidence is credible, and weigh the lay and medical evidence submitted.  VA may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the absence of contemporaneous medical evidence may be weighed against the lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board does not find the Veteran's description of the physical assault occurring in service and being his major stressor to be credible.  There is no corroborating evidence; there is no evidence that the Veteran sought medical treatment after the assault, or that he complained to his supervisors, or that another soldier was disciplined.  The Veteran's sister's statement is of limited probative value because she did not witness any of the alleged stressors; rather, she reported what the Veteran told her.  In October 2009, the Veteran described an incident during his period of service from 1999-2005 that left him "devastated" and resulted in his solitary confinement.  One outpatient report noted a stressor of being observed taking a shower by a peer.  At his hearing, he described a physical assault, not being allowed to attend the funeral of a friend, and general mistreatment by the military as his stressors.  His sole stressor as reported to the examiner at the 2012 VA examination report was a physical assault.  The Veteran does not give reliable information regarding what stressor(s) he has and its effect on his mental status.  The VA examiner determined that the credibility of the Veteran's self-report is substantially diminished because of the Veteran's altered mental status.

Finally, the Board finds that the weight of the evidence is against service connection for depression or anxiety.  Although the Veteran was treated for symptoms of depression and  anxiety from October 2009 to July 2010, none of the treatment providers indicated that those symptoms resulted from service.  In addition, MSE in January 1996, prior to his separation from service, indicated normal mental health.  The December 2012 VA examination also weighs against service connection for depression and anxiety; the VA examiner noted the Veteran's symptoms of depression but ultimately opined that the most appropriate diagnosis for the Veteran's overall symptomatology was schizophrenia, paranoid type.  While the examiner concluded that it would be speculative to relate schizophrenia to the claimed stressor or any other incident in service, the rationale cited to the Veteran's poor reliability as a historian and the lack of corroboration that the incident took place.  For reasons stated above, the Board does not find the Veteran's stressor descriptions to be credible and finds that a preponderance of the evidence is against finding that a psychiatric disability is related to service.  

The Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his, his sister's, and his friend's written statements regarding his symptoms of anxiety and depression.  However, as discussed above, lay testimony is not competent evidence on matters of medical etiology or diagnosis.

Given the lack of convincing evidence linking a current acquired psychiatric disability to service, the evidence is against a finding of a nexus between them.  Additionally, there is no showing that a psychosis became manifest to a degree of 10 percent or more within one year from separation from service, and thus service connection under the presumption is not warranted.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is therefore denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  Gilbert v. Derwinski, supra.


ORDER

Service connection for an acquired psychiatric disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


